Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       Response to Amendment
The amendment filed 08/04/2022 has been entered.  As directed, claims 6 have been amended, claims 1,4-5,14-16 have been canceled, no claims added. Thus claims 2-3,6-13,17 remain pending in the application.  

                                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6,7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 2009/39548, cited in applicant’s IDS, thereinafter “Yu”) in view of Xu et al. (US Pat. 10632595, thereinafter “Xu”) in further view of Ke et al. (US 20020066531, thereinafter “Ke”).

Yu teaches:
6. A stage for a cutting process (see abstract), comprising:
	 a support substrate (fig.1,7; rotating worktable body as substrate) ,
	a driving unit (fig. 1, 9; transmission timing belt wheel) disposed on the support substrate, wherein the driving unit is configured to drive support substrate to rotate around a first direction in a board surface of the support substrate (fig.1, 8; shaft parallel with rotating worktable body) so as to remove foreign matters on the support substrate (page.2; par.0010); 
a flat plate to be cut (see figure 1 below where the examiner labeled originally not labeled flat plate; fig.1, laser cutting machine of the rotatable workbench)	
 Fig.1:

    PNG
    media_image1.png
    691
    1172
    media_image1.png
    Greyscale
 
9. A processing apparatus (fig.1; laser cutting machine of the rotatable workbench), comprising the stage according to claim 6.

Yu teaches the invention as discussed above, but is silent on cover plate, carrier plate and second stop plate.  

Xu teaches:
6. a cover plate (fig.6, 23; cover plate) disposed on a carrier plate (fig. 6,21; the bearing plate as carrier plate), wherein the cover plate is configured to support and fix a flat plate to be cut (col.4,line 29-41; the borne substrate as flat plate can be sucked onto the cover plate); and 
	a second stop plate for limiting the cover plate and disposed on the carrier plate (fig.5 and fig.6, 25; limiting frame; col. 5, line 17-20; The top of the limiting frame 25 protrudes from the upper surface of the cover plate 23, and limiting frame 25 arranged on the bearing plate 21; according the figure, the limiting frame not only limited the borne substrate, it also limited the cover plate), wherein the cover plate comprises a plurality of edges, the second stop plate surround each edges of the plurality of edges (fig.5, 251,252,253 each side of limiting frame surround each edges of a plurality edges of cover plate (fig.6,23)),and an angle (fig.6, the surface of limiting frame(25) is vertical (angle is 900) to the surface of cover plate(23)) between a surface of the second stop plate (fig.6,25) that is away from the support substrate (fig.6,32; sucking base) and  a surface of the cover plate (fig.6, 23) away from the support substrate (fig.6,32), and the surface of the cover plate (fig.6,23) away from the support substrate (fig.6,32) . 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu by using bearing plate, cover plate and limiting frame as taught by Xu in order to providing sucking through hole that all the way from bearing plate to top surface of cover plate that support and fix the plate need to be cut. The limiting frame limited the cover plate at three edges and the cutting plate that avoid any movement or deflection during laser cutting. Bearing plate can be metal material or other harder material that avoiding any damage may appear during convey collision, cover material can be made by smooth material that easy for clean after laser cutting.  
Examiner note: limiting frame is disposed on bearing plate as carrier plate, and bearing plate is disposed on sucking base as substrate, the substrate as taught by Xu is equivalent to substrate as taught by Yu. Therefore, the substrate and driving unit as taught by Yu is combinable with bearing plate, cover plate and limiting frame. 

7. The stage according to claim 6 , wherein a plurality of openings are provided in the cover plate for providing vacuum adsorption (fig.5,232; col.4,line 29-41; the borne substrate as flat plate can be sucked onto the cover plate).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu by using sucking holes as taught by Xu in order to sucking the tiny foreign matters after cutting, and stabilizing the cutting plate on the cover plate. 

Yu in view of Xu teaches the invention as discussed above, but is silent on an obtuse angle between a surface of the second stop plate intersects to the surface of the cover plate.

Ke teaches:
6. an obtuse angle (fig.4, obtuse angle between top surface of shield 32 and top surface of ring 50) between a surface (fig.4, 32) of the second stop plate (fig.4,30) and intersects a surface  of the cover plate (fig.4, the surface of ring 50).

Ke teaches semiconductor Workpiece In Plasma Chamber which is not in the same field as Yu and Xu. However, the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 (MPEP 2141.01(a)). In this case, Ke teaches shield (30) have inclined surface (32) intersects to the top surface of ring 50 formed an obtuse angle, wherein the ring support portions of wafer(20) as cover plate, and the shield limited the ring at certain position; therefore, Ke discloses same second stop plate structure as application,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further substitute Yu according to Xu second stop plate with the Ke shield as second stop plate, because the further substitution of one known element for another would have yielded predictable results of limiting the cover plate in place.

Claim 2,3,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Xu in further view of Ke and in further view of Shah et al. (US 20130149075, thereinafter “Shah”).

Yu in view of Xu in further view of Ke teaches the invention substantially as claimed for the device according to claim 3 further comprising a first stop plate (see Yu, fig.1,10,11; page.4, para.0022; pressure plate connect to substrate(7)) for limiting the carrier plate is disposed on the support substrate (see Yu in view of Xu discussed above).

Regarding claim 17,  the stage according to claim 3 , wherein a plurality of openings are provided in the cover plate for providing vacuum adsorption (see Yu in view of Xu; fig.5,232; col.4,line 29-41; the borne substrate as flat plate can be sucked onto the cover plate).

However, Yu in view of Xu in further view of Ke teaches the invention as discussed above, but is silent on conveyor belt.

Shah teaches:
2.The stage according to claim 6 ,wherein the carrier plate is disposed on the support substrate, the stage (see Yu in view of Xu) further comprising: 
	a conveyor belt (fig.1, 134; conveyor belt) disposed on the support substrate, wherein the conveyor belt is configured to convey the carrier plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu in view of Xu in further view of Ke by using conveyor belt as taught by Shah in order to conveying the bearing plate for loading or unloading that increase cut efficiency of manufacture process.

Claim 8,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Xu in further view of Ke and in further view of Dong et al. (CN 104217684, cited in Applicant’s IDS, thereinafter “Dong”).

Yu in view of Xu in further view of Ke teaches the invention as discussed above, but is silent on recovery unit(claim 8), on rotate substrate after remove object (claim 10),  reciprocating movement(claim 11), preset angle (claim 12), defection angle of reciprocation(claim 13).

Dong teaches:
8. The stage according to claim 6, further comprising: 
	a recovery unit (fig.1, 8; recycling box) disposed on at least one side of the support substrate, wherein the recovery unit is configured to recover the foreign matters (page.3, par.9) on the support substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu in view of Xu in further view of Ke by using recovery unit as taught by Dong in order to collecting foreign matters/waste automatically that save cutting time without suspend process, it also effectively prevents the scattered foreign matter from scattering and causing repeated pollution to carrier plate, cover plate and conveyer belt, thereby improve cutting process efficiency and reduce manufacture contamination.

Regarding claim 10, Yu in view of Xu in further view of Ke  teaches the invention substantially as claimed for the stage according to claim 6 further comprising placing an object to be cut on the stage and performing a cutting operation on the object (page.2,par.10, line 67-69).

However, Yu in view of Xu in further view of Ke is silent on rotate substrate after remove object (claim 10).

Dong teaches removing the object after the object has been cut (page.3, par. 6); and controlling the driving unit to drive the support substrate to rotate (page.3, par. 8) to remove foreign matters (page.3, par. 9) on the support substrate.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Yu in view of Xu and in further view of Ke modify with Dong cutting method in order to reduce damage or scratch on the cutting material when the substrate rotary or any movement; it also fully clean foreign matter or waste left on the cover plate or carrier plate or conveyer belt, thereby improve the cutting process efficiency.  

Regarding claim 11, Yu in view of Xu in further view of Ke teaches the invention as discussed above, but is silent on reciprocating movement.

Dong teaches the cutting method according to claim 10, further comprising: after the support substrate is rotated to at least one preset angle (page 9,par.8; 120-150 degree), performing at least one counterclockwise and/or clockwise reciprocating movement with reference to the at least one preset angle.

In this case, the purpose of reciprocation movement of the support substrate is for shake off foreign matters may stick on the support plate. In the prior art, it discloses the foreign matter escapes from the carrier plate under gravity and inertia and impact and falls into the recovery box (page,3. par.9) effectively cleans foreign matter by mechanical impact, and improves the efficiency of the whole process (page,4,par.1). Mechanical impact appears when the base/support rotate and collide with limiting mechanism, it produces a small counterclockwise and/or clockwise reciprocation movement, thereby it provide an impact force that shake off the foreign matters.

However, a reciprocation movement would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, a counterclockwise and/or clockwise reciprocation movement with reference to the at least one preset angle). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103 in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 12, Yu in view of Xu and in further view of Ke teaches the invention as discussed above, but is silent on different preset angle.

Dong teaches the cutting method according to claim 11, wherein a value of the preset angle comprises 20 degrees, 45 degrees, 85 degrees, or 95 degrees.

In this case, the purpose of preset angle is for fall off foreign matters on the support plate. In the prior art, it discloses the preset angle 120-150 degree (page.3; par.8); the driving mechanism of the rotating shaft can be used to stop at a designated position (page.1; par.7).

However, a value of the preset angle would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, substrate can be rotated four different preset angles).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103 in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 13, Yu in view of Xu in further view of Ke teaches the invention as discussed above, but is silent on defection angle of reciprocation.

Dong teaches the cutting method according to claim 11, wherein a deflection angle of the at least one counterclockwise and/or clockwise reciprocating movement of the support substrate is not greater than 5 degrees. 

In this case, the purpose of reciprocation movement of the support substrate is for shake off foreign matters may stick on the support plate. In the prior art, it discloses the foreign matter escapes from the carrier plate under gravity and inertia and impact and falls into the recovery box (page,3. par.9) effectively cleans foreign matter by mechanical impact, and improves the efficiency of the whole process (page,4,par.1). Mechanical impact appears when the base/support rotate and collide with limiting mechanism, it produces a small counterclockwise and/or clockwise reciprocation movement, thereby it provide an impact force that shake off the foreign matters.

However, a deflection angle of  reciprocation movement would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case, a deflection angle of the counterclockwise and/or clockwise reciprocation movement of the support substrate is not greater than 5 degrees). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103 in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Response to Argument

	Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on same ground applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761